Name: Commission Regulation (EC) No 2577/94 of 24 October 1994 laying down special measures concerning export licences for malt issued between 1 August and 31 December 1994
 Type: Regulation
 Subject Matter: foodstuff;  tariff policy
 Date Published: nan

 No L 273/2 Official Journal of the European Communities 25. 10. 94 COMMISSION REGULATION (EC) No 2577/94 of 24 October 1994 laying down special measures concerning export licences for malt issued between 1 August and 31 December 1994 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Having regard to the Treaty establishing the European Community, HAS ADOPTED THIS REGULATION Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Regulation (EC) No 1866/94 (2), and in particular Articles 9 (2) and 13 (6) thereof, Article 1 For the purposes of this Regulation :  'first-issue licence' means the original licences issued before 31 December 1994,  'second-issue licence' means the replacement licence issued poursuant to this Regulation between 21 March and 3 April 1995,  'competent authority' means the body issuing the licences. Whereas Commission Regulation (EC) No 1521 /94 of 29 June 1994 limiting the period of validity of export licences both with and without advance fixing of the export refund (3) limits to 30 June 1995 the period of vali ­ dity of export licences where the said period of validity goes beyond that date ; whereas, however, Article 4 of that Regulation provides for the possibility of taking other measures to avoid disruption to trade in agricultural products ; Article 2 Whereas malt exports are carried out under 12-month export contracts running from October to September so as to take account of the technical conditions of malt production ; whereas, pursuant to the second indent of Article 9 (2) of Commission Regulation (EEC) No 891 /89 (4), as last amended by Regulation (EC) No 1 755/94 Q, export licences for malt issued between 1 July and 31 October 1994 are valid until the end of the 11th month following that of issue ; whereas, therefore, the period of validity of licences issued after 1 August runs beyond 30 June 1995 ; 1 . Without prejudice to the provisions of Regulation (EC) No 1521 /94, where an exporter cannot export before 30 June 1995 thetotal quantity of malt falling within CN code 1107 for which first-issue licences have been issued, he-she may request the competent authority, during the period 21 to 31 March 1995, for second-issue licences pursuant to paragraph 2. 2. Two second-issue licences shall be issued by the competent authority at the request of the exporter to replace the first-issue licence : (a) a licence valid from the date of issue until 30 June 1995 for the quantity of malt the exporter is to export during that period ; and (b) a licence valid for the period 1 July to 30 September 1995 for the remaining quantity of malt calculated by deducting the quantity referred to in (a) and the quan ­ tity already exported at the date of issue of the second ­ issue licences from the total quantity covered the first-issue licence. The first-issue licence shall be returned to the competent authority for cancellation and the security released in proportion to the quantities exported. The remaining security shall be considered to be that provided for in Article 12 of Regulation (EEC) No 891 /89 for the second ­ issue licences . Whereas licences issued between 1 November and 31 December 1994 are valid until 30 September 1995 ; whereas limitation of the period of validity of export licences to 30 June 1995 would disrupt trade in malt ; whereas, therefore, special measures should be laid down to avoid such disruption while respecting the underta ­ kings made under the GATT Agreement ; whereas such measures to benefit exporters must apply to all certificates issued between 1 August and 31 December 1994 ; (') OJ No L 181 , 1 . 7. 1992, p. 21 . (2) OJ No L 197, 30. 7. 1994, p. 1 . (3) OJ No L 162, 30. 6. 1994, p. 47. (4) OJ No L 94, 7. 4. 1989, p. 13. 0 OJ No L 183, 19. 7. 1994, p. 7. 25. 10 . 94 Official Journal of the European Communities No L 273/3 3 . Second-issue licences shall be subject to the rules and conditions applicable at the time of issue of the first ­ issue licence. the total quantity of malt covered by second-issue licences relating to the period 1 July to 30 September 1995. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 August 1994. 4. By 3 April 1995 at the latest, Member States shall notify the Commission, at the numbers given in the Annex, of the total number of second-issue licences and This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 October 1994. For the Commission Rene STEICHEN Member of the Commission ANNEX The only numbers of DG VI/C/ 1 in Brussels to be used are :  telex : 22037 AGREC B 22070 AGREC B (Greek characters)  fax : 295 25 15 296 10 97 296 20 05.